Citation Nr: 1758287	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected hepatitis residuals.

2.  Entitlement to service connection for a visual disorder, to include as secondary to service-connected hepatitis residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.V.



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which declined to reopen previously denied claims for service connection for hearing loss and a visual disorder.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2015.  In July 2015, the Board reopened the Veteran's claims and remanded them for additional development.  They were remanded again in July 2017.


FINDINGS OF FACT

1.  Bilateral hearing loss is not etiologically related to service and is not proximately due to or aggravated by service-connected hepatitis residuals.

2.  Cataracts, dry eyes, and refractive error are not etiologically related to service and are not proximately due to or aggravated by service-connected hepatitis residuals.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for a visual disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

I.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA records dated February 2011 and an August 2015 VA document a current diagnosis of bilateral hearing loss for VA purposes.

With respect to service, the Veteran underwent an enlistment examination in September 1973.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
25
10
10
10

During his January 1976 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
-
20
LEFT
25
25
25
-
15

After service, the Veteran had a VA examination in June 1996.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
10
LEFT
15
20
25
20
10

Speech audiometry revealed speech recognition ability of 80 percent bilaterally, though the examiner noted that the Veteran was not very responsive to speech and that those results may not indicate his true ability.

Another VA examination was conducted in November 1996.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
-
25
LEFT
30
20
25
-
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

During his April 2015 hearing, the Veteran testified that he was exposed to live ammunition, explosions and dust, which were damaging to his ears.  He stated that he did not have any hearing protection.

However, an August 2015 VA examiner stated that the Veteran did not have a hearing injury in service.  This was based on the lack of a significant shift in hearing thresholds (beyond normal variability) between the enlistment and separation examinations.  The examiner also cited an Institute of Medicine study which stated that delayed onset hearing loss due to previous noise exposure is unlikely to occur.

There is no competent evidence to refute this conclusion or to otherwise establish that current hearing loss is related to service.  The Board also notes that the VA examinations from 1996, conducted more than 20 years after service, do not show hearing loss for VA purposes, particularly in light of the June 1996 examiner's finding that speech testing performed at that time was probably not accurate.  This further supports a finding that current hearing loss is not related to service when viewed alongside the Institute of Medicine conclusion regarding delayed onset hearing loss.  Therefore, current hearing loss is not related to service.

The Veteran has also claimed that hearing loss is secondary to his hepatitis residuals.  However, a June 2017 VA opinion stated that such a relationship was less likely than not to exist for two reasons.  First, chronic hepatitis and its residuals were not known to cause or aggravate hearing loss of any kind.  Second, the record showed that the Veteran's hepatitis resolved in December 1975 with no residual, and that examinations from February 1977 through February 2017 indicated normal liver function with no clinical or biochemical evidence of active or chronic hepatitis or other liver condition.  Again, there is no competent medical evidence to refute this conclusion or otherwise link the Veteran's hearing loss to his service-connected hepatitis condition.  Therefore, service connection on a secondary basis is not warranted.

II.  Visual Disorder

An August 2015 VA examination diagnosed current bilateral cataracts, dry eyes, and refractive error.  Thus, element (1) of service connection, a current diagnosis, has been met.  However, the Board notes that refractive error is generally not subject to service connection.  38 C.F.R. § 3.303(c) (2017).

With respect to element (2), an in-service incurrence, the Veteran testified during his April 2015 hearing that he was exposed to live ammunition, explosions, and dust, which were damaging to his eyes.  He described instances in which debris got into his eyes and he had to have them flushed out.  He reported having vision problems afterwards.  These statements are consistent with the circumstances of the Veteran's service and are sufficient to establish element (2).  However, service treatment records are negative for any complaints, treatment, or diagnoses of a visual condition.  The Veteran's September 1973 enlistment examination and January 1976 separation examination were both normal.  Notably, visual acuity was 20/20 at enlistment.  It was 20/25 in the right eye and 20/30 in the left eye at separation.

With respect to element (3), a link between the current conditions and service, an August 2015 VA examiner stated that dry eyes and cataracts were first noted in August 2011.  The examiner stated that these were normal aging changes, and that dry eyes were quite common for people living in the Veteran's state.  He also noted that debris in the eyes would not cause dry eyes or cataracts.  There is no competent medical opinion to refute these conclusions or otherwise link dry eyes or cataracts to service.  Therefore, service connection on a direct basis is not warranted.

The Veteran has also claimed that his eye conditions are secondary to his hepatitis residuals.  However, a July 2017 VA examiner stated that the Veteran's in-service hepatitis did not recur, and that he did not develop dry eyes or cataracts until decades after service.  Furthermore, while there were some reports of cataracts noted shortly after an occurrence of hepatitis, the examiner stated that, in this case, there was too long a time period between the hepatitis episode and the onset of cataracts.  The Veteran's type of cataract was also the typical type seen in age-related cases, and the Veteran himself was in the normal age range for age-related cataracts.  The examiner noted that dry eyes were also age-related, and would not occur decades after hepatitis.

Again, there is no competent medical evidence to refute these conclusions or otherwise link the Veteran's eye conditions to his hepatitis residuals.  Therefore, service connection for a visual is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a visual disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


